SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 15, Petroleum Development Corporation (Exact Name of Registrant as Specified in Charter) Nevada 0-7246 95-2636730 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification No. 120 Genesis Boulevard, Bridgeport, WV 26330 (Address of Principal Executive Offices) Registrant's telephone number, including area code304-842-3597 no change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 15, 2008, the Compensation Committee ("Committee") of the Board of Directors of Petroleum Development Corporation ("Company") finalized the annual base salaries (effective as of January 1, 2008) and the Short-Term Incentive Program for 2008 for the Company's current executive officers after a review of performance and competitive market data. The following table sets forth the previous and new annual base salary levels of the Company's executive officers: Name and Position Year Base Salary Steven R. Williams Chairman and Chief Executive Officer 2008 2007 $400,000 $370,000 Richard W. McCullough Vice Chairman and Chief Financial Officer 2008 2007 $340,000 $235,000 Eric R. Stearns Executive Vice President 2008 2007 $305,000 $271,500 Daniel W. Amidon General Counsel and Secretary 2008 2007 $227,500 $210,000 The Committee also established the metrics for the Company's Short-Term Incentive cash bonus program for 2008.These represent the threshold, target and stretch amounts that an executive officer can achieve if he meets the Committee's established performance criteria.The Committee has not yet determined the particular performance criteria for 2008. Executive Officer Threshold Target Stretch Steven R. Williams 0% 90% 180% Richard W. McCullough 0% 90% 180% Eric R. Stearns 0% 62 ½% 125% Daniel W. Amidon 0% 50% 100% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Petroleum Development Corporation Date February 22, 2008 By /s/ Steven R. Williams Steven R. Williams Chief Executive Officer
